Citation Nr: 1121628	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-46 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus with peripheral neuropathy, to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1964 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Salt Lake City Department of Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that this claim has been subject to a stay on all cases affected by the United States Court of Appeals for Veterans Claims' (Court) decision in Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), the Board finds it may now proceed in the instant appeal.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  Type II diabetes mellitus with peripheral neuropathy was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's active service.


CONCLUSION OF LAW

Type II diabetes mellitus with peripheral neuropathy was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in September 2006, November 2006 and February 2009, prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent, available, post-service treatment records have been secured.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  Here, there is no medical evidence of diabetes mellitus or peripheral neuropathy until many years after the Veteran's military service.  A medical opinion is not necessary to decide this claim, as such opinion could not establish related disease or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the appellant's recitation of medical history).  Evidentiary development in this matter is complete to the extent possible.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records show that he served in the U.S. Navy from July 1964 to July 1968.  There is no evidence that he ever disembarked and set foot on land in Vietnam.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.

The Veteran's STRs, including his July 1968 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses of Type II diabetes mellitus or peripheral neuropathy.

Private treatment records dated from 1982 to 1984 are negative for complaints or findings related to diabetes mellitus or peripheral neuropathy.

The Veteran submitted a claim for VA compensation benefits in July 1984.  He made no complaints of diabetes or peripheral neuropathy at that time.

A December 1998 VA outpatient treatment record notes that the Veteran was processed for intake into the VA healthcare system.  His major health problem was Type 2 diabetes mellitus.  In May 1999 he was seen with a history of diabetes since 1997.  He reported beginning neuropathy.

Private treatment records dated from 2003 to 2005 note the Veteran's treatment for diabetic neuropathy.

In September 2006, the Veteran submitted a claim of service connection for diabetes mellitus.  He reported that the disability was diagnosed in 1997 at a VA outpatient clinic.  He maintained that his diabetes was caused by exposure to Agent Orange in service.   

In a December 2006 statement, the Veteran reported that he served on the flight deck of the USS Intrepid from February 1966 to October 1966 and was "exposed to Agent Orange" at that time "being in close proximity to land."

A February 2009 Report of Contact notes that the Veteran denied ever setting foot in Vietnam.  He stated that he worked on the flight deck of the Intrepid and was responsible for loading ships.

In a VA Form 9 received in November 2009, the Veteran essentially stated that he was exposed to Agent Orange while on the USS Intrepid because: the ship drew its drinking water from the sea, which concentrated the contaminants in the runoff from the land; and massive defoliation increased the access of Agent Orange to the water off the coastline.

It is not in dispute that the Veteran now has Type II diabetes mellitus with peripheral neuropathy.  However, it is neither alleged, nor shown by the record, that these disabilities were present in service or manifested in the Veteran's first year post-service.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's diabetes with peripheral neuropathy to service or to any event therein.  Accordingly, service connection for Type 2 diabetes mellitus with peripheral neuropathy on the basis that it became manifest in service and persisted, or, for diabetes mellitus, on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The Veteran alleges that his diabetes with peripheral neuropathy resulted from his exposure to Agent Orange in service.  However, the Veteran does not contend and his service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."  Consequently, the Veteran's claim seeking service connection is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including diabetes mellitus, on a presumptive basis based on herbicide exposure therein for veterans who served on land in Vietnam).

The Veteran may still establish service connection for diabetes mellitus with peripheral neuropathy by affirmative and competent evidence that such diseases are related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of these disabilities is many years after the Veteran's discharge from service in 1968 (1997 according to both the Veteran's statements and the medical evidence of record).  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that these disabilities are service-related.  Furthermore, there is no competent evidence that links diabetes mellitus with peripheral neuropathy to the Veteran's service.

The Veteran believes that his Type II diabetes mellitus with peripheral neuropathy is related to Agent Orange exposure in service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current diabetes mellitus is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for Type II diabetes mellitus with peripheral neuropathy, to include as secondary to herbicide exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


